DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements filed 12/28/2021 have been considered.

Drawings
The drawings were received on 12/28/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication US 2009/0047800 A1 to Tabet (hereinafter “Tabet”).

Regarding claims 1-2, Tabet discloses a dual-layered fiber optic connector port arrangement comprising: at least one upper receptacle (34 in Fig. 3C- see the annotated Fig. 3C below) and at least one lower receptacle vertically aligned with the upper receptacle to form a column of receptacles (see annotated Fig. 3C below), wherein the connector port arrangement is configured such that each of the at least one upper receptacle and the at least one lower receptacle is configured to receive a connector having a latch that defines a top side and a bottom side (62 in Fig. 4), the latch of the connector (66 in Fig. 4) being configured to be pivotally flexible in a direction from the top side to the bottom side (i.e. LC type connector- paragraph [0020]), wherein the connector port arrangement is configured to orient a connector latched to the upper receptacle and a connector latched to the lower receptacle of the column such that the top sides of the latches or the connectors face and are positioned adjacent each other (see the annotated Fig. 3C below).
Although Tabet does not explicitly state that the total height of the column is about 0.875 inches as claimed in claim 1, or less than about 0.75 inches as claimed in claim 2, Tabet clearly discloses upper and lower receptacles accepting two LC connectors. Since an LC adapter is 4.5mm (0.177 inches) in width and height, the column of upper and lower receptacle shown in Tabet would be less than 0.75 inches. One of ordinary skill in the art would readily recognize the advantage of having the column of receptacles less than 0.75 inches in height in order to make the connector port arrangement that has a compact footprint. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Tabet to have the total height of the receptacle column being less than about 0.875 inches or less than about 0.75 inches in the manner claimed in claims 1-2 of the present application.
[AltContent: textbox (Center divider)][AltContent: arrow][AltContent: textbox (Lower receptacle)][AltContent: arrow][AltContent: textbox (Upper receptacle)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    736
    493
    media_image1.png
    Greyscale

	
Regarding claim 3, Tabet further discloses a plurality of the columns of vertically aligned upper and lower receptacles (e.g. Fig. 3C discloses two such columns).
Regarding claim 4, Tabet discloses a fiber optic connector port arrangement wherein the connector port arrangement is part of a fiber optic adapter defining ports at both a front end and a rear end for optically mating fiber optic connectors (paragraph [0006]).
Regarding claim 5, Tabet discloses a fiber optic connector port arrangement wherein the fiber optic adapter is a unitarily molded structure (Fig. 3A; paragraph [0020]) with a ferrule alignment sleeve inserted therein (alignment sleeve is not labeled but clearly shown in Fig. 3C).
Regarding claim 6, Tabet discloses a fiber optic connector port arrangement wherein the fiber optic adapter defines symmetric ports at both the front and rear ends of the adapter for mating similar fiber optic connectors (Fig. 3A, 3B; paragraph [0006], [0019]).
Regarding claim 7, Tabet discloses a fiber optic connector port arrangement wherein the connector port arrangement defines at least a part of a front panel of a fiber optic cassette (20 in Fig. 3A can be considered a cassette) having a cassette body defining an interior for routing fibers therein (paragraph [0016]).
Regarding claim 8, Tabet discloses a fiber optic connector port arrangement wherein the cassette defines a front end including the panel and a rear end including further connector ports (paragraph [0020]).
Regarding claim 9, Tabet discloses a fiber optic connector port arrangement wherein the connector ports at the rear end of the cassette are configured to receive multi- fiber connectors carrying fibers to be relayed to the front panel with terminated connectors (paragraph [0020]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25 of U.S. Patent No. 11,215,767 B2 (hereinafter “the ‘767 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of the ‘767 patent anticipates all the claimed limitations of the above-referenced claims of the present application.

Specifically, the ‘767 patent claims a dual-layered fiber optic adapter block comprising: at least one upper receptacle and at least one lower receptacle vertically aligned with the upper receptacle to form a column of receptacles (col. 13, ll. 24-28), the column including a center divider that divides the at least one upper receptacle from the at least one lower receptacle (col. 13, ll. 30-32), the center divider defining a first pair of latching shoulders for mating with a latch of a connector to be mounted at the upper receptacle of the column, the center divider also defining a second pair of latching shoulders for mating with a latch of a connector to be mounted at the lower receptacle of the column, wherein the first pair of latching shoulders and the second pair of latching shoulders are vertically aligned (col. 13, ll. 32-40), wherein the column defines a total height of less than about 0.875 inches (col. 13, ll. 28-29), as claimed in claim 10 of the present application.
Regarding claim 11, the ‘767 patent claims wherein the column defines a total height of less than about 0.75 inches (col. 14, ll. 10-12).
Regarding claim 12, the ‘767 patent claims further comprising a plurality of the columns of vertically aligned upper and lower receptacles (col. 14, ll. 13-15).
Regarding claim 13, the ‘767 patent claims further defining symmetric ports at both the front and rear ends of the adapter for mating similar fiber optic connectors (col. 14, ll. 16-20).
Regarding claim 14, the ‘767 patent claims wherein the adapter block is a unitarily-molded structure (col. 14, ll. 21-24).

Claims 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8, 21-25, 27, 29 of the ‘767 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of the ‘767 patent anticipates all the claimed limitations of the above-referenced claims of the present application regarding claims 15-18, and the ‘767 patent renders the claimed limitations obvious regarding claim 19.

Regarding claim 15, the ‘767 patent claims a fiber optic cassette comprising: a cassette body defining a front end, a rear end, and an interior for routing fibers therein (col. 14, ll. 29-33); and a connection panel at the front end, wherein the connection panel defines a plurality of upper receptacles, a plurality of lower receptacles vertically aligned with the upper receptacles to form columns of receptacles (col. 13, ll. 24-28), and a center divider that divides the upper receptacles from the lower receptacles, the center divider defining a first pair of latching shoulders for mating with a latch of a connector to be mounted at the upper receptacle of a given column, the center divider also defining a second pair of latching shoulders for mating with a latch of a connector to be mounted at the lower receptacle of the given column, wherein the connection panel is configured such that the first pair of latching shoulders and the second pair of latching shoulders are vertically aligned (col. 13, ll. 30-40), and wherein the connection panel of the fiber optic cassette defines a total height of less than about 0.875 inches (col. 13, ll. 28-29); the rear end of the cassette body including connector ports for receiving multi-fiber connectors carrying fibers to be relayed to the front panel with terminated connectors (col. 14, ll. 38-42).
Regarding claim 16, the ‘767 patent claims wherein the terminated connectors within the interior of the cassette body are standard format fiber optic connectors that mate with standard format fiber optic connectors coupled to the upper and lower receptacles of the front connection panel (col. 12, ll. 20-23).
Regarding claim 17, the ‘767 patent claims wherein the terminated connectors within the interior of the cassette body are non-conventional fiber optic connectors that mate with standard format fiber optic connectors coupled to the upper and lower receptacles of the front connection panel (col. 12, ll. 28-32).
Regarding claim 18, the ‘767 patent claims wherein the connection panel defines a total height of less than about 0.75 inches (col. 14, 10-12).

Regarding claim 19, the ‘767 patent claims the fiber optic cassette according to claim 15 as discussed above. However, it does not explicitly claim the connection panel being defined by a removable structure that is captured between the base and the cover of the cassette body that are snap-fit together to define the interior. Nevertheless, such a snap-fit interior arrangement is well known and common in the art. One of ordinary skill in the art would readily recognize such a snap-fit element as advantageous and desirable since it allows for repeatedly disengageable connection arrangement that allows the service personnel to readily access the interior without the need for disassembling the connection panel. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the claims of the ‘767 patent to claim the connection panel defined by a removable structure that is captured between the base and the cover of the cassette body that are snap-fit together in the manner claimed in the present application.

Claims 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25, 27, 29 of the ‘767. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of the ‘767 patent anticipates all the claimed limitations of the above-referenced claims of the present application regarding claims 20-23, and the ‘767 patent renders the claimed limitations obvious regarding claim 24.

Regarding claim 20, the ‘767 patent claims a fiber optic cassette comprising: a cassette body defining a front end, a rear end, and an interior for routing fibers therein (col. 14, ll.29-33); and a connection panel at the front end, wherein the connection panel defines a plurality of upper receptacles and a plurality of lower receptacles vertically aligned with the upper receptacles to form columns of receptacles (col. 13, ll. 24-28), wherein the connection panel is configured to receive fiber optic connectors having latches that define a top side and a bottom side, the latches being configured to be pivotally flexible in a direction from the top side to the bottom side, wherein the connection panel is configured to orient the fiber optic connectors latched to the upper and lower receptacles of the column such that the top sides of the latches of the fiber optic connectors face and are positioned adjacent each other (col. 13, ll. 41- col. 14, ll. 9), and wherein the connection panel of the fiber optic cassette defines a total height of less than about 0.875 inches (col. 13, ll. 28-29); the rear end of the cassette body including connector ports for receiving multi-fiber connectors carrying fibers to be relayed to the front panel with terminated connectors (col. 14, ll. 38-42).
Regarding claim 21, the ‘767 patent claims wherein the terminated connectors within the interior of the cassette body are standard format fiber optic connectors that mate with standard format fiber optic connectors coupled to the upper and lower receptacles of the front connection panel (col. 12, ll. 20-23).
Regarding claim 22, the ‘767 patent claims wherein the terminated connectors within the interior of the cassette body are non-conventional fiber optic connectors that mate with standard format fiber optic connectors coupled to the upper and lower receptacles of the front connection panel (col. 12, ll. 28-32).
Regarding claim 23, the ‘767 patent claims wherein the connection panel defines a total height of less than about 0.75 inches (col. 14, 10-12).
Regarding claim 24, the ‘767 patent claims the fiber optic cassette according to claim 20 as discussed above. However, it does not explicitly claim the connection panel being defined by a removable structure that is captured between the base and the cover of the cassette body that are snap-fit together to define the interior. Nevertheless, such a snap-fit interior arrangement is well known and common in the art. One of ordinary skill in the art would readily recognize such a snap-fit element as advantageous and desirable since it allows for repeatedly disengageable connection arrangement that allows the service personnel to readily access the interior without the need for disassembling the connection panel. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the claims of the ‘767 patent to claim the connection panel defined by a removable structure that is captured between the base and the cover of the cassette body that are snap-fit together in the manner claimed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874